Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive. 

For claim 1, the applicant argues (page 5 of the Remarks) that the combination of  Mehta, Bennett, Baillargeon and Su does not disclose “determining, at the coordinating server, based on the data analysis, a geographic location having RF measurement statistics below a threshold set by an operator of the core network;”
The examiner respectfully disagrees. For claim 1 the combination of Mehta, Bennett, Baillargeon and Su, specifically Su discloses determining, at the coordinating server, based on the data analysis, a geographic location having RF measurement statistics below a threshold set by an operator of the core network (see para. 0196; location with a signal strength (“determining, at the coordinating server, based on the data analysis, a geographic location”) under a threshold that is used in the mobile network (also as in para. 0168 “RF measurement statistics below a threshold set by an operator of the core network”) is determined at and based on data at a server (“coordinating server”) ). Therefore, a RF measurements / signal strength that is below a threshold, that is set by the operator, and the associated geographic is ascertained with the signal strength / data structure (“data analysis”) as stated in para. 0196 “wherein the second data structure includes information based on received signal strength at geographic locations compiled from a plurality of UEs; in response to detecting that received signal strength from the first cell may be below a threshold”. As emphasized, Su clearly discloses that it is determined that a RF measurement is below a threshold.  

Applicant’s arguments in regards to dependent claims rely on the same above argument which has been addressed. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2, 4-7, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al. (US 20150334750 A1) in view of Bennett et al. (US 20130128778 A1, Baillargeon (US 20150056995 A1), and Su et al. (US 20170019846 A1) 

For claim 1, Mehta discloses. A method, comprising: collecting, at an in-vehicle base station, reports from a plurality of user equipments (UEs) (see para. 0023-0025; UE measurement reports); 

storing, at the in-vehicle base station, reports collected from the plurality of UEs into a first database (see para. 0054; in-vehicle base station may have a SON module which has tables to store measurement as in para. Fig. 8, 812, 813);
 forwarding, from the in-vehicle base station to a coordinating server, stored reports into a second database at the coordinating server (see fig. 4; 403, para. 0054, 0075; vehicle base station forwards measurements to self-organizing network module that contains a table, which can be contained in coordination server in the core network and / or directly to the coordination server as in para. 0054); 

performing, at the coordinating server (see fig. 8; 801), data analysis of the received reports (see para. 0073; fractional frequency reuse processing done by SON); 

wherein the in-vehicle base station forwards the stored reports to the coordinating server via a wireless backhaul link (see fig. 4; 403; para. 0054; vehicle base station measures macro cell and reports to the coordinator server as in para. 0052)

wherein the reports comprise radio reports and performance reports (para. 0023-0025, 0053- 0054, reports may contain link quality reports (“radio reports”) and load / throughput / latency measurements (“performance reports”), in-vehicle base station utilizes a SON module which has tables to store measurement as in para. Fig. 8, 812, 813), 

wherein the performance reports are utilized for improving user applications performance statistics at the plurality of UEs for throughput and latency (see para. 0024-25; 0056, 0078; reporting and SON are providing increased performance / throughput to the network), thereby improving data collection and data processing for radio frequency cell optimization (NOTE: this limitation is not positively recited a thus does not need to be taught as it is merely a intended or desired result) and wherein the performance reports include location of the in- vehicle base station (see para. 0021, 0053; GPS location)


sending, from the coordinating server to the in-vehicle base station, instruction to drive to the geographic location (see fig. 5 505; para. 0060; a quality threshold being above a threshold in the current location means that it is too low at the next cell thus the in vehicle base station is instructed to go there and activating it ); 


and activating, at the in-vehicle base station, radio access network to allow the plurality of UEs to attach to the in-vehicle base station to access the core network (see para. 0122, 0124; server instructs a base station to update connection of a UE to a neighboring base station which is connected to core network).

Mehta does not explicitly disclose
sending, from the coordinating server to a base station, an instruction to update at least one configuration parameter of the base station;
and wherein the performance reports include measurement of at least one of:, throughput, statistics of successful or failed connection attempts, statistics of call completion at a user equipment (UE), statistics of successful or failed connection attempts, statistics of call completion at a user equipment; 
and determining, at the coordinating server, based on the data analysis, a geographic location having RF measurement statistics below a threshold set by an operator of the core network;


In analogous art, Bennett discloses sending, from the coordinating server to a base station, an instruction to update at least one configuration parameter of the base station (see para. 0122, 0124; server instructs a base station to update connection of a UE to a neighboring base station)    

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Mehta by using the above recited features, as taught by Bennett, in order to provide a system and methods wherein user may handover to multiple kinds of radio access technologies, therefore effectively increasing availability of wireless coverage for a user / providing uninterrupted communication throughout different radio access technologies where further higher quality connections / service may be provided based on channel / network conditions (see Bennett sections 0008, 0027).

The combination of Mehta and Bennett does not disclose 
wherein the performance reports include measurement of at least one of:, throughput, statistics of successful or failed connection attempts, statistics of call completion at a user equipment (UE), statistics of successful or failed connection attempts, statistics of call completion at a user equipment; 
and determining, at the coordinating server, based on the data analysis, a geographic location having RF measurement statistics below a threshold set by an operator of the core network; 

In analogous art, Baillargeon discloses wherein the performance reports include measurement of at least one of:, throughput (see para. 0033; the cells transmits performance reports that include measurement of throughput to a controller), statistics of successful or failed connection attempts, statistics of call completion at a user equipment (UE), statistics of successful or failed connection attempts, statistics of call completion at a user equipment 

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Mehta and Bennett by using the above recited features, as taught by Baillargeon, in order to provide a wireless network where the bandwidth can be divided appropriately which does not introduce delay during admission and handover, thereby providing a low latency connection to users which increases consumer satisfaction with the wireless network   (see Baillargeon sections 0011 last sentence).

The combination of Mehta, Bennett and Baillargeon does not disclose and determining, at the coordinating server, based on the data analysis, a geographic location having RF measurement statistics below a threshold set by an operator of the core network;

In analogous art, Su discloses and determining, at the coordinating server, based on the data analysis, a geographic location having RF measurement statistics below a threshold set by an operator of the core network (see para. 0196; location with a signal strength (“determining, at the coordinating server, based on the data analysis, a geographic location”) under a threshold that is used in the mobile network (also as in para. 0168 “RF measurement statistics below a threshold set by an operator of the core network”) is determined at and based on data at a server (“coordinating server”));

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Mehta, Bennett and Baillargeon by using the above recited features, as taught by Su, in order to provide providing improved packet-switched communication services for link budget limited wireless devices (see Su sections 0002).


For claim 2, the combination of Mehta, Bennett, Baillargeon and Su, specifically Mehta discloses, wherein the radio reports include location of the in-vehicle base station (see para. 0021; GPS location) and measurement of at least one of: Reference Signal Received Power (RSRP), Reference Signal Received Quality (RSRQ) (see para. 0005, 0053; RSRQ and RSRP), and a signal quality measurement relating to Signal-to-Noise Ratio (SNR)..

For claim 4, Mehta does not disclose wherein the instruction to update the configuration parameter is at least one of to change transmit power level at the base station, update antenna alignment, handover of a user equipment (UE) of the plurality of UEs to a neighbor base station, allow or deny the UE services of the base station.

In analogous art, Bennett discloses wherein the instruction to update the configuration parameter is at least one of to change transmit power level at the base station, update antenna alignment, handover of a user equipment (UE) of the plurality of UEs to a neighbor base station (see para. 0122, 0124; server instructs a base station to update connection of a UE to a neighboring base station), allow or deny the UE services of the base station

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Mehta by using the above recited features, as taught by Bennett, in order to provide a system and methods wherein user may handover to multiple kinds of radio access technologies, therefore effectively increasing availability of wireless coverage for a user / providing uninterrupted communication throughout different radio access technologies where further higher quality connections / service may be provided based on channel / network conditions (see Bennett sections 0008, 0027).


For claim 5, the combination of Mehta, Bennett, Baillargeon and Su, specifically Mehta discloses, wherein the in-vehicle base station has radio access network deactivated (see 0016; base station access shut down or para. 0024/0051; base station has can have uplink / backhaul link shut down).


For claim 6, the combination of Mehta, Bennett, Baillargeon and Su, specifically Mehta discloses wherein the forwarding, from the in-vehicle base station to the coordinating server (see para. 0054; base station forwards measured quality information to coordination server), of the stored reports occurs when the in-vehicle base station has backhaul link Quality of Standard (QoS) measurement above a threshold set by an operator of the core network (see para. 0005, 0058; the vehicle base station maybe not transmit if the channel conditions is not above a minimum quality).

For claim 7, the combination of Mehta, Bennett, Baillargeon and Su, specifically Mehta discloses calculating, at the coordinating server, bandwidth usage of a mesh network of a plurality of base station (see para. 0004, 0022-0023, 0043; backhaul connection with multiple base stations therefore making an mesh network, wherein quality information (such as bandwidth / throughput as in para. 0029, 0044) can be ascertained at coordination server as in para. 0022, 0051); and determining, at the coordinating server, change in number of base stations of the mesh network (see para. 0024, 0029, 0051; bandwidth / throughput (that can be part of the quality information) considered whether to take out / turn on in-vehicle base station of the network from fig. 1).


For claim 11, the combination of Mehta, Bennett, Baillargeon and Su, specifically Mehta discloses, further comprising sending, from the coordinating server to the in-vehicle base station (see para. 0044, 0053-0054; base station forwards measured quality information to coordination server), instruction to activate relay mesh node functionality (see para. 0004, 0024, 0029; server / coordinator instructing to turn on backhaul connection therefore making an mesh network).


For claim 12, the combination of Mehta, Bennett, Baillargeon and Su, specifically Mehta discloses activating, at the in-vehicle base station, radio access interface for a UE to attach to the in-vehicle base station (see para. 0024, 0029, 0051; the in-vehicle base station can active LTE so that UEs of the network from fig. 1 can connect to it); and collecting, at the in-vehicle base station, measurement of interference with neighbor cells and radio frequency (RF) measurement reports including one or more of EARFCN, signal strength (see para. 0029; the UE modem that is attached to the base station measure the local channel qualities and strengths); , PLMN ID, PCI, and ECGI.


For claim 13, the combination of Mehta, Bennett, Baillargeon and Su, specifically Mehta discloses wherein the in-vehicle base station is a multi-radio access technology (multi-RAT) base station supporting at least two access technologies of 2G, 3G, 4G, 5G, Wi-Fi, and WiMax (see para. 0027; multi access / RAT in the vehicle, which includes LTE (“4G”) and Wi-fi).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al. (US 20150334750 A1) and Bennett et al. (US 20130128778 A1), Baillargeon (US 20150056995 A1) and Su et al. (US 20170019846 A1)  further in view of Oprescu-Surcobe et al. (US 8195166 B1)

For claim 9, the combination of Mehta, Bennett, Baillargeon and Su do not disclose wherein at least one user equipment (UE) of the plurality of UEs is running an application to report radio frequency measurements and application performance results to the base station, the base station sends reports from the UE to the coordinating node for performing analysis.


In analogous art, Oprescu-Surcobe discloses wherein at least one user equipment (UE) of the plurality of UEs is running an application to report radio frequency measurements and application performance results to the base station, the base station sends reports from the UE to the coordinating node for performing analysis (see col col 13. Lines 37-47 application for that sends RF measurements and a second application).



It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of the combination of Mehta, Bennett, Baillargeon and Su using the above recited features, as taught by Oprescu-Surcobe , in order to provide a method to give the strongest signal which does not necessarily come from a cell that carries or is capable of carrying a channel of interest for a given UE in order to provide continuity of service to the user (see Oprescu-Surcobe col 2 lines 3-15).


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al. (US 20150334750 A1) Bennett et al. (US 20130128778 A1), Baillargeon (US 20150056995 A1) and Su et al. (US 20170019846 A1), further in view of Papa (US 20160094968 A1)

For claim 10, the combination of Mehta, Bennett, Baillargeon and Su, specifically Mehta discloses sending, from the coordinating server to the in-vehicle base station, instruction to provide radio access to the plurality of UEs (Mehta; see para. 0006, 0031; vehicle base station to serve and move to new location if possible).

The combination of Mehta, Bennett, Baillargeon and Su does not explicitly disclose instruction to provide radio access to the plurality of UEs upon determining the in-vehicle base is at emergency location.

In analogous art, Papa discloses instruction to provide radio access to the plurality of UEs upon determining the in-vehicle base is at emergency location (see para. 0037; mobile base station deployed to disaster site).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of the combination of Mehta, Bennett, Baillargeon and Su by using the above recited features, as taught by Papa, in order to provide improved quality of radio coverage to those emergency users. (see Papa sections 0004).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Weaver; Carl F.	US 20140087739 A1	MOBILITY ROBUSTNESS OPTIMIZATION BASED ON REFERENCE SIGNAL STRENGTH MAPS
	Jones; Russel K. et al.	US 20140342752 A1	TECHNIQUES FOR COMPUTING LOCATION OF A MOBILE DEVICE BASED ON OBSERVED WI-FI ACCESS POINTS
	Zhou; Shuchang et al.	US 20150018003 A1	CROWDSOURCING METHOD TO DETECT BROKEN WIFI INDOOR LOCATIONING MODEL
	Didenko; Nikolai et al.	US 20150181449 A1	Method And Apparatus For Monitoring Mobile Communication Networks


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENAN CEHIC whose telephone number is (571)270-3120.  The examiner can normally be reached on Monday and Thursday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kenan Cehic/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413